OPINION — AG — **** RETIREMENT SYSTEMS — VIOLATE OKLAHOMA CONSTITUTION ****IT IS THE OPINION OF THE ATTORNEY GENERAL THAT THE FIRST QUESTION(QUESTION: DID OPINION NO. 78-186 REACH THE CORRECT CONCLUSION IN HOLDING THAT HOUSE BILL 1708, 12, VIOLATE THE OKLAHOMA CONSTITUTION, ARTICLE V, SECTION 62?) BE ANSWERED AS FOLLOWS: 70 Ohio St. 1978 Supp. 17-116.3 [70-17-116.3], IS NOT UNCONSTITUTIONAL UNDER THE PROVISIONS OF ARTICLE V, SECTION 62, OF THE OKLAHOMA CONSTITUTION, OPINION NO. 78-186 IS, ACCORDINGLY, WITHDRAWN. IT IS THE FURTHER OPINION OF THE ATTORNEY GENERAL THAT THE SECOND QUESTION (QUESTION: IF OPINION NO. 78-186 DID REACH THE CORRECT CONCLUSION, ARE THE REMAINING STATEWIDE AUTHORIZED RETIREMENT SYSTEMS UNCONSTITUTIONAL ON THE BASIS OF THE REASONING THEREIN SET FORTH?) BE ANSWERED AS FOLLOWS: OKLAHOMA'S RETIREMENT SYSTEMS ARE NOT UNCONSTITUTIONAL UNDER THE PROVISIONS OF ARTICLE V, SECTION 62, OF THE OKLAHOMA CONSTITUTION, OR UPON THE BASIS OF THE REASONING SET FORTH IN OPINION NO. 78-186 CITE: 70 Ohio St. 1978 Supp. 17-101 [70-17-101], (JOHN PAUL JOHNSON)